Citation Nr: 0832419	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include whether service connection can 
be granted.

2.  Entitlement to service connection for a left foot 
disorder, to include pes planus.

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for sinusitis, pan 
sinusitis, chronic. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the veteran was provided a hearing at the 
RO before a Decision Review Officer (DRO).  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

The issues of entitlement to service connection for a left 
foot disorder, allergic rhinitis and sinusitis, 
parasinusitis, chronic, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2004 the RO last denied the veteran's claim of 
service connection for a left knee disorder on the grounds 
that new and material evidence had not been received and 
following notice of this decision, the veteran did not appeal 
by filing a notice of disagreement.

2.  Evidence received since the January 2004 rating decision 
is new and material for the claim of service connection for a 
left knee disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran did not incur a chronic left knee disability 
in service.  


CONCLUSIONS OF LAW

1.  The RO's January 2004 decision denying entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
January 2004 rating decision and the claim of entitlement to 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issues of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left knee disorder, considering 
the favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
will address notice and assistance pertaining to the 
underlying claim of entitlement to service connection for a 
left knee disorder.  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant complete, pre-adjudication 
notice by a letter dated in October 2006.

VA has obtained the veteran's service treatment records, 
obtained the veteran's VA medical records, and afforded the 
veteran the opportunity to give testimony before a DRO.  An 
examination with respect to the veteran's claimed left knee 
disability is not necessary to decide the claim because, as 
outlined below in greater detail, the evidence does not 
establish that the veteran suffered an event or injury to 
that knee in service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Mainly at issue is the occurrence of an in-
service injury; there is adequate evidence to address this 
point.  Id.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's claim of entitlement to service connection for 
a left knee disorder was last denied in a January 2004 rating 
decision on the grounds that the evidence failed to show 
treatment of a left knee injury in service or treatment or 
diagnosis of a left knee disorder following service.  The 
veteran did not appeal this rating decision and it became 
final at the end of the appellate period.  In order to reopen 
this claim, new and material evidence must be received.

Since the January 2004 rating decision, VA has received new 
and material evidence.  A May 2006 VA medical record shows 
diagnosis of DJD of the left knee.  This evidence is new in 
that it has not been previously received and material in that 
it relates to an unestablished fact necessary to substantiate 
the underlying claim for service connection; that is, that 
the veteran has a current left knee disability.  It thus 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened and adjudicated de novo.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims that he injured his left knee while 
playing basketball in service.  At his DRO hearing, he 
testified that he injured his left knee and left foot at the 
same time in service when he fell into the bleachers while 
playing basketball.  A review of his service treatment 
records fails to find documentation of such injury to the 
left knee, although the veteran has stated that he complained 
of knee pain at the time and his service treatment records do 
show diagnosis and treatment of left foot metatarsalgia in 
July 1967.  His separation examination dated in October 1967 
showed normal lower extremities and musculoskeletal system.  
The veteran has explained that he denied any left knee 
problems at the time of his separation examination as he was 
anxious to be discharged.  

The earliest diagnosis of any left knee disorder, 
degenerative joint disease (DJD), appears in a May 2006 VA 
treatment note. VA treatment notes associated with this 
disorder show that the veteran relates this diagnosis to 
service and has complained of continuous pain in the knee 
since service.  No VA treatment notes reflect attribution of 
any left knee disorder to service.  

There is no doubt that the veteran currently has a disorder 
of the left knee; however, the preponderance of the evidence 
is against finding that this disorder was incurred in 
service.  There is no documentation of any left knee injury 
in the veteran's service treatment records and his separation 
examination showed normal lower extremities and 
musculoskeletal system.  Absent any such documentation, the 
Board finds that the evidence does not establish that an in-
service injury occurred, especially in light of the normal 
examination findings noted at separation.  Moreover, although 
the veteran has stated having pain in the left knee ever 
since service, there is a significant time gap (approximately 
30 years) between the veteran's alleged in-service knee 
injury and diagnosis of a chronic disability in 2006.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no otherwise competent evidence attributing any left 
knee disorder to service.  For these reasons, the claim must 
be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the 
February 2008 DRO hearing, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his left knee disability are not competent 
medical evidence.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee 
disability and the claim is reopened; to this extent only the 
appeal is granted.

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

The veteran's service treatment records show diagnosis of hay 
fever and an apparent allergic condition in June 1967.  These 
records also show diagnosis of left foot metatarsalgia and 
mild pes planus in July 1967.  The veteran's VA records show 
ostensible diagnosis of DJD of the left foot and allergic 
rhinitis.  At his February 2008 hearing the veteran testified 
that he has had pain in his left foot since service as well 
as continuous sinus problems.  The Board finds that an 
examination is necessary to decide the claims on appeal.  38 
C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to address the etiology of 
any diagnosed left foot disorder(s), 
allergic rhinitis, sinusitis and pan 
sinusitis.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
left foot disorder(s), allergic rhinitis, 
and/or sinusitis, pan sinusitis, is/are 
attributable to service, particularly the 
veteran's in-service left foot 
metatarsalgia and hay fever/apparent 
allergic condition.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner is unable to reach a 
conclusion on any disorder(s) due to 
speculation, it should be so stated in the 
examination report.

2.  After the development requested above 
has been completed, review the record and 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


